 
 
I 
111th CONGRESS
1st Session
H. R. 1533 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Mr. Sestak introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to specify the minimum rank requirement for officer serving as Chief of the Navy Dental Corps to correspond to Army and Air Force requirements for the heads of their dental corps. 
 
 
1.Minimum rank requirement for officer serving as Chief of the Navy Dental Corps to correspond to Army and Air Force requirementsSection 5138(a) of title 10, United States Code, is amended—
(1)by striking not below the grade of rear admiral (lower half) shall be detailed and inserting shall be appointed; and
(2)by adding at the end the following new sentence: An appointee who holds a lower regular grade shall be appointed in the regular grade of rear admiral.. 
 
